Opinion by
Dallinger, J.
Government counsel contended that the petitioner was very careless in connection with the entries involved and not sufficiently diligent in ascertaining the values of the imported merchandise. The court held that the record disclosed that the importer was entirely unskilled in customs work but found that he was not careless which, in itself, would not bar granting the petition. United States v. Fish (268 U. S. 607) cited. It was held that the entry was made without any intention to defraud the revenue or to conceal or misrepresent the facts. The petition was therefore granted.